DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (US 3,832,912).
Edwards discloses a handguard system for a handlebar of a bicycle, wherein the handlebar (15) includes a handlebar structure having a handlebar end (unnumbered see Fig 5) and defining a handlebar end cavity (see Fig 5), comprising: a handguard article (11), wherein the handguard article includes a handguard first end (13) communicated with a handguard second end (12) via a handguard center portion (14), wherein the handguard first end (13) defines a first mounting opening (30) and the handguard second end (12) defines a second mounting opening (20 top, see Fig 3), wherein the second mounting opening (20 top, see Fig 3) includes a second mounting opening diameter Md which is sized to receive and contain the handlebar structure (15); a handguard collar (18, 24), wherein the handguard collar (18, 24) includes a handguard collar structure which defines a collar cavity (20 bottom, see Fig 3) configured to contain the handlebar structure (15), wherein the collar cavity (20 bottom, see Fig 3) includes a collar cavity diameter CCD which is configurable between a first collar cavity diameter CCm and a second collar cavity diameter CCd2 (see Fig 3); and a handguard mounting device (26), wherein the handguard mounting device is configured to associate with the handguard first end (13) and includes a mounting device expansion portion (27), wherein the mounting device expansion portion (27) is configured to be contained within the handlebar end cavity (see Fig 5) to seemingly associate the handguard first end (13) with the handlebar end (see Fig 5), wherein when the handguard article (11) is associated with the handlebar (15), the handguard center portion (14) is configured in an arch shape to cover a portion of the handlebar end (see Fig 1), and wherein the handguard center portion (14) is more elastically deflectable (It is an inherent feature that the center portion would be more elastically deflectable than the first end and the second end due to the structure of the device) than the handguard first end (13) and handguard second end (12).
Re claim 14, the handguard second end (12) is angled at an angle a relative to the handguard center portion (14).
Re claim 15, the mounting device expansion portion (27) includes an expansion portion diameter, wherein the expansion portion diameter is configurable between a first expansion portion diameter and a second expansion portion diameter (see Fig 5).
Re claim 16, the handguard article (11) is at least partially constructed from at least one of a polymer material, a composite material and a plastic material, wherein the at least one polymer material, a composite material and a plastic material is an elastically deflectable material which is capable of being elastically bent between 0 degrees and 180 degrees, and wherein the at least one polymer material, composite material and plastic material is an elastically deflectable material which is capable of enduring a static load of between 10lbs and 100lbs (col.4 lines 61-63).
Re claim 17, the handlebar (15) of the bicycle includes a handlebar end which defines a handlebar end cavity (see Fig 5) and, wherein the mounting device expansion portion (27) is configured to be located within the handlebar end cavity (see Fig 5), wherein when the mounting device expansion portion diameter is equal to the second expansion portion diameter, the mounting device expansion portion is securely contained within the handlebar end cavity (see Fig 5).
Re claim 18, the handguard second end (12) defines a second mounting opening (20 bottom, see Fig 3) configured to contain a portion of the handlebar end such that the handguard second end (12) is located proximate the handguard collar (18, 24), wherein the handguard first end (13) defines a first mounting opening (80) configured to allow the handguard first end (13) to securely associate with the handguard mounting device (26), and wherein when the handguard article is securely associated with the handlebar (15) such that the handguard second end (12) is located proximate the handguard collar (18, 24) and the handguard  first end (13) is securely associated with the handguard mounting device (26) and the handguard mounting device (26) is securely contained within the handlebar end cavity (see Fig 5), the handguard center portion (14) is bent into an arch shape to cover a portion of the handlebar end (see Fig 1).
Re claim 19, the handguard collar (18, 24) is configured to be securably associated with the handlebar (15) via at least one of a quick release clamp, a friction fit device and a screw (23).
Re claim 20, Edwards discloses a method for associating handguard article with a handlebar of a bicycle, wherein the handguard article includes a handguard first end communicated with a handguard second end via a handguard center portion, a handguard collar, and a handguard mounting device, the method comprising: associating the handguard collar (18, 24) with the bicycle handlebar (15); associating the handguard second end (12) with the bicycle handlebar (15) to be located proximate the handguard collar (18, 24); associating the handguard mounting device (26) with the handguard article (11); and associating the handguard mounting device (26) with the bicycle handlebar (15) to be located proximate the end of the bicycle handlebar (15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 3,832,912) in view of Baarman et al (US 5,491,996)
Edwards discloses a handguard system for a handlebar of a bicycle, comprising: a handguard article (11), wherein the handguard article (11) includes a handguard first end (13) communicated with a handguard second end (12) via a handguard center portion (14), wherein the handguard second end (12) is configured to associate with the handlebar (15); a handguard collar (18, 24), wherein the handguard collar (18, 24) includes a handguard collar structure which defines a collar cavity (20) configured to contain the handlebar (15) and having a collar cavity diameter CCD which is configurable between a first collar cavity diameter CCp1 and a second collar cavity diameter CCopz2 (see Fig 3); and a handguard mounting device (26), wherein the handguard mounting device (26) is configured to seemingly associate with the handguard first end (13) and the handlebar (15), wherein when the handguard article (11) is seemingly associated with the handlebar (15), the handguard center portion (14) is configured to cover a portion of the handlebar (15) wherein the handguard center portion (14) is more elastically deflectable than (It is an inherent feature that the center portion would be more elastically deflectable than the first end and the second end due to the structure of the device) the handguard first end (13) and handguard second end (12).
Edwards does not disclose the handguard center portion is configured to be able to structurally withstand being bent about a bend radius of between 3.5 and 5.5 inches.
Baarman et al teach the use of the use of steel to be able to structurally withstand being bent about a bend radius of between 3.5 and 5.5 inches (2.3-7.8 inches). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Edwards to use steel as taught by Baarman et al in order to structurally withstand being bent about a bend radius of between 3.5 and 5.5 inches and increase strength. 
Re claim 2, Edwards discloses the handguard second end (12) is angled at an angle a relative to the handguard center portion (14).
Re claim 3, Edwards discloses the handguard mounting device (26) includes a mounting device expansion portion (27) having an expansion portion diameter (see Fig 5), wherein the expansion portion diameter is configurable between a first expansion portion diameter and a second expansion portion diameter (col.3 lines 50-56).
Re claim 4, Edwards discloses the handguard article (11) is at least partially constructed from at least one of a polymer material, a composite material and a plastic material (col.4 lines 61-63).
Re claim 5, Edwards discloses the handguard article (11) is constructed from an elastically deflectable material which is capable of being elastically bent between 0 degrees and 180 degrees (col.4 lines 61-63).
Re claim 6, Edwards discloses the handguard article (11) is constructed from an elastically deflectable material which is capable of enduring a static load of between IOlbs and lOOlbs (col.4 lines 61-63).
Re claim 7, Edwards discloses the handguard collar (18, 24) is configured to be securably associated with the handlebar (15) via at least one of a quick release clamp, a friction fit device and a screw (23).
Re claim 8, Edwards discloses the handguard article (11) includes a mounting device expansion portion (27) having an expansion portion diameter which is configurable between a first expansion portion diameter and a second expansion portion diameter (col.3 lines 50- 56).
Re claim 9, Edwards discloses the handlebar (15) of the bicycle includes a handlebar end which defines a handlebar end cavity (unnumbered cavity in 15, see Fig 5).
Re claim 10, Edwards discloses the mounting device expansion portion (27) is configured to be located within the handlebar end cavity (unnumbered cavity in 15, see Fig 5), wherein when the mounting device expansion portion diameter is equal to the second expansion portion diameter, the mounting device expansion portion is securely contained within the handlebar end cavity (unnumbered cavity in 15, see Fig 5).
Re claim 11, Edwards discloses the handguard second end (12) defines a second mounting opening (20) configured to contain a portion of the handlebar end such that the handguard second end is located proximate the handguard collar (18, 24), and wherein the handguard first end (13) defines a first mounting opening (80) configured to allow the handguard first end (12) to securely associate with the handguard mounting device (26).
Re claim 12, Edwards discloses when the handguard is securely associated with the handlebar such that the handguard second end is located proximate the handguard collar and the handguard first end is securely associated with the handguard mounting device and the handguard mounting device is securely contained within the handlebar end cavity, the handguard center portion is bent into an arch shape to cover a portion of the handlebar end (see Fig 1).
Response to Arguments
	Some further comments regarding the applicant’s remarks are deemed appropriate.
	The applicant argues independent claims 1 and 13 have been amended to more clearly claim the feature that the handguard article is flexible.  The term “flexible” is a relative term, and metal (steel, col.4 lines 56-63) is flexible to some degree.  It is inherent that the center portion of Edwards device would be more elastically deflectable than the first end and the second end due to the structure of the device, however there is no disclosure in Edwards of “the handguard center portion being able to structurally withstand being bent about a bend radius of between 3.5 and 5.5 inches.  The Baarman et al reference is used as a teaching to show that it is known in the art that steel is flexible and is able to withstand a bend radius of 60-200 mm (2.3-7.8 inches).
	Applicant’s remarks have been accorded due consideration, however, they are not deemed fully persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656